DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 01/07/2022 has been received and considered. Claims 1-20 are presented for examination. 

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James M. Campbell on 3/2/2022. 
Please amend the claims as follows:
Claim 8 line 5, the limitation “for plurality of” has been replaced with the limitation -- for a plurality of --.
Claim 12 line 3, the limitation “the a life” has been replaced with the limitation -- a life --.
Claim 15 line 20, the limitation “the time period” has been replaced with the limitation -- the upcoming time steps --.
Examiner notes that the claims have been amended to overcome 112 issues and claim objections.

Allowable Subject Matter 
Claims 1-20 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
While Michael James O'Connor, U.S. Pre–Grant publication 20130282195, discloses "[0034]… LCC-based objective function… J = ServiceLife ∑t=1 (Cmaintenance(t)+Coperation(t)), where Cmaintenance(t) represents maintenance cost over time t, Coperation(t) represents operation cost over 
and Angel Sustaeta, U.S. Pre–Grant publication 20090210081, discloses "[0199]... Process changes, disturbances, updated prognostic information, revised energy costs, and other information may require periodic evaluation and appropriate control adjustment in order to ensure meeting optimum performance levels as the process changes (e.g., tanks empty, temperature changes, or the like) and optimizing asset utilization",
none of these references taken either alone or in combination and with the prior art of record discloses 
claim 1 "… an objective function that defines a cost of operating… and… maintenance on the building equipment as a function of operating… and maintenance decisions for… iterations over time of: a first computation of the objective function under a first scenario in which maintenance is performed… indicating a first cost… and a second computation of the objective function under a second scenario in which maintenance is not performed… indicating a second cost… and switching from controlling… in accordance with… the second scenario to controlling… and causing… maintenance… in accordance with… the first scenario in response to reaching an iteration at which… the first cost is less than or equal to the second cost",
claim 8 "… an objective function that defines a cost of operating… and… maintenance on the building equipment as a function of operating… and maintenance decisions for… iterations over time of: a first computation of the objective function under a first scenario in which maintenance is performed… indicating a first cost… and a second computation of the objective function under a second scenario in which maintenance is not performed… indicating a second cost… and switching from controlling… in accordance with… the second scenario to 
and claim 15 "… an objective function that defines a cost of operating… and… maintenance on the building equipment as a function of operating… and maintenance decisions for… iterations over time… each iteration comprising: a first computation of the objective function under a first scenario in which maintenance is performed… indicating a first cost… and a second computation of the objective function under a second scenario in which maintenance is not performed… indicating a second cost… and controlling… in accordance with… the second scenario until reaching an iteration at which the first cost is less than or equal to the second cost and then controlling… and causing… maintenance… in accordance with… the first scenario",
in combination with the remaining steps, elements, and/or features of the claimed invention. In addition, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the rejections under 103, the rejections are rendered moot by the amendment.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		2/28/2022Primary Examiner, Art Unit 2146